Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 4,232,776) in view of Matsuo et al. (US 6,604,621).
Dean shows a pitless modular belt-type accelerating walkway 10 having at least three identical walkway modules 14 that are leveled and positioned atop a surface, each module moves at a different or the same speed, the modules 14 are positioned linearly adjacent and each module includes one or more electric motors 26 and handrails 12 that move in synchrony with the modules (see column 7, lines 30-34.  Not disclosed is the use of belts but rather rollers are used.  However, shown by Matsuo et al. is a similar modular walkway system which includes the use of belts in the modules.  To include belts on Dean would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as belts and rollers are alternate equivalents and it is extremely well known and conventional in the art to substitute one for the other.
Re claim 2, at least one mechanical fastener is present in each module.
Re claim 3, Figure 8 shows a control system which includes a computer and sensors used to regulate the speed of each module.
Re claim 4, sensor 160 is used to detect people.
Re claim 7, Dean discloses the replacement and ability to interchange modules for one another.
Re claim 9, see column 9, lines 30-42.
Re claim 14, speed regulation occurs simultaneously.
Re claim 18, the modules 14 are described as being interchangeable.
Allowable Subject Matter
Claims 5, 6, 8, 10-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       10/06/2022